DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this instant application and are currently under examination.   

Priority
This is US Application No. 16/951,994 filed on 11/18/2020 and claims benefit of US Provisional Application No. 62/938,724 filed on 11/21/2019.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 01/14/2021 and 07/06/2021 have been considered. The #6 of Non-Patent Literature Documents is crossed out because the date (or at least the year) was not provided.

Claim Objections
Claims 1-6, 9, and 13 are objected to because of the following informalities: In claims 1-5, delete the redundant recitations “by administration of the dosage form” (line 12 of claim 1; lines 3 to 4 of claim 2; lines 2 to 3 of claim 3; line 3 of claim 5) and “of administration of the dosage form” (lines 2 to 3 of claim 4) because the preceding clause has recited “administering… acceptable dosage form” (lines 3 to 4 of claim 1). In claim 6, change the incorrect recitation “0.75-1.5%” (line 3) without unit to “0.75-1.5 wt.%”. In claim 9, insert the missing word “further” immediately before the recitation “comprises” (line 1). In claim 13, insert the missing word “further” immediately before the recitation “receiving” (line 1). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “likely” in line 2 of claim 1 is a relative term which renders the claim indefinite. The term “likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to change the recitation “likely” to “expected”. Claims 2-12 and 14-17 depend from claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “A method… comprising orally administering to the female a pharmaceutically acceptable dosage form comprising a methylcobalamin compound” (lines 1-4), and the claim also recites “the method comprises repeating the administration and non-administration periods for two or more cycles” and “the method comprises not administering any methylcobalamin compound dosage form to the female on any days of the cycle other than the treatment days” which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Claim 13 recites “receiving treatment with a steroid… after the treatment days”. It is not clear what the relationship is between the first and second “treatment”. Applicant is advised to change the recitation “treatment days” (line 3) to “methylcobalamin administration”.
Claims 18-20 recite “the dosage form” (line 1 of claims 18 and 19; lines 1 and 3 to 4 of claim 20). It is not clear if the recitation refers to the “acceptable dosage form comprising a methylcobalamin” in preceding claim 1 or the “second oral dosage form” in preceding claim 14. Applicant is advised to change the recitation “the dosage form” to “the methylcobalamin dosage form”.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diliberti et al. (US 2007/0111975, published on May 17, 2007, hereinafter referred to as Diliberti ‘975) in view of Moll et al. (MEDICINE 45:4, p. 198-203, 2017, hereinafter referred to as Moll ‘2017).
With regard to structural limitations “a method comprising orally administering to a human female (or 15 - 55 years of age; or 40 years of age or older) experiencing or expected to experience a temporary reduction in blood cell levels a pharmaceutically acceptable dosage form comprising a methylcobalamin compound for a period of only 3 - 10 treatment days, followed by a non-administration period and repeating the administration and non-administration periods for two or more cycles, wherein the total amount of methylcobalamin compound in any single cycle does not exceed 35 micrograms (or less than 20 mcg or 17.5 mcg; or any day of the cycle is less than 3 mcg or 2.5 mcg)” (claims 1-5, 11, and 12), “as part of an intermediate methylcobalamin composition (defined as 
Diliberti ‘975 disclosed to a method of contraception, the method comprising administering to a female in need thereof an estrogen and a progestin for a period of greater than 30 or 31 consecutive days, wherein the estrogen and progestin are administered in at least three phases, wherein a daily dosage of estrogen in a second phase is equal to or higher than a daily dosage of estrogen in a first phase, wherein a daily dosage of estrogen in a third phase is equal to or higher than the daily dosage of estrogen in the second phase, wherein a total daily dosage of estrogen and progestin in the second phase is higher than a total daily dosage of estrogen and progestin in the first phase, and wherein a total daily dosage of estrogen and progestin in the third phase is higher than the total daily dosage of estrogen and progestin in the second phase. The method provides ascending-dose extended cycle regimens in which a female is administered an estrogen and a progestin for a period of greater than 30 optionally followed by a hormone-free period of 2 to 10 consecutive days. In some aspects of the invention, the daily dosage of progestin in the second phase is higher than the daily dosage of progestin in the first phase. In further aspects of the invention, the daily dosage of progestin in the third phase is higher than the daily dosage of progestin in the second phase. Additional pharmaceutically active ingredients or agents include, vitamin D or vitamin D analogues; one or more of the B complex vitamins, such as vitamin B3, vitamin B9 (folic acid or folate ), vitamin B6 and/or vitamin B12; minerals such as, calcium and iron (pages 2/24 to 7/24, [0015, 0016, 0032, and 0070]). The pharmaceutical compositions can be solid dosage forms which include tablets, capsules, cachets, pellets, pills, powders and granules. The active ingredients can be in admixture with lubricants such as, talc or magnesium stearate (pages 15/24 to 16/24, [0161 and 0165]). The method also minimizes uterine bleeding in a female in need thereof by administering to the female the ascending-dose extended cycle regimen. The female can be, for example, of childbearing age or peri-menopausal. The "Peri-menopausal female" refers to a woman who has not yet definitely arrived at menopause but who is experiencing symptoms associated with menopause (page 9/24, [0091]; page 3/34, [0024]). Normally, each menstrual cycle has a mean interval of 21 to 35 days, conventionally beginning with the first day of menstrual flow and ending on the day before the next onset of bleeding. Duration of the menstrual flow is usually 2 to 6 days with loss of about 20 to about 60 ml of blood (page 2/24, [0005]).
Diliberti ‘975 did not explicitly disclose the limitations “a methylcobalamin compound, wherein the total amount of methylcobalamin compound in any single cycle does not exceed 35 micrograms (or less than 20 mcg or 17.5 mcg; or any day of the cycle is less than 3 mcg or 2.5 mcg)” (claims 1-5), “as part of an intermediate methylcobalamin composition (defined as “containing the vitamin B12 compound(s), but which is not considered in final form for optimal administration) comprising about 0.75-1.5 wt.% of the methylcobalamin compound (or a salt of a naturally occurring form of methylcobalamin)” (claims 6 and 7), “a tablet having a weight of between 50 - 150 mg, and wherein the 
Moll ‘2017 disclosed that menorrhagia and gastrointestinal blood loss are particularly common causes of chronic blood loss. The most cost-effective treatment is oral iron supplementation, most commonly with ferrous sulphate. Vitamin B12 (cobalamin) is a cobalt-containing vitamin that is synthesized by microorganisms and exists in different chemical forms in foods of animal origin, including milk, cheese and eggs, as well as artificially fortified foods. In humans, vitamin B12 has two important metabolic functions: as methylcobalamin, it acts as a co-enzyme in the methylation of homocysteine to methionine in the cytosol. This reaction is an important first step in the conversion of folate to metabolically active forms. The average diet in developed countries contains about 5 - 30 microgram/day of vitamin B12, and daily requirements and losses are 1 - 4 micrograms. The oral contraceptive pill is one of acquired mechanism for inhibiting B12 absorption (page 199, left col. para. 2; right col., para. 4, 7, and 8; page 200, left col., para. 2; right col., para. 4). Dietary folate is found in highest concentrations in liver and leafy green vegetables. Fortified foods provide a good additional dietary source. Pregnancy, lactation, or hemolytic anemias increase the requirement of folate (page 201, right col., para. 6; page 202, left col., para, 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic vitamin B12 as taught by Diliberti ‘975 with the daily 1 - 4 micrograms of methylcobalamin in view of Moll ‘2017 to supplement the methylcobalamin loss during menstrual cycle or other uncontrolled breeding; and to optimize the concentration of methylcobalamin and magnesium stearate in oral composition or tablet. One would have been motivated to do so because (a) Diliberti ‘975 teaches that beside oral contraceptive, pharmaceutically active ingredients or agents, also include vitamin B9 (folic acid or folate ) and/or vitamin B12; minerals such as, iron. Duration In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
The method of Diliberti ‘975 in view of Moll ‘2017 meets all structural limitation of claimed method and would achieve the intended results, including “supplementing vitamin B12 levels in a human female experiencing or expected to experience a temporary reduction in blood cell levels” and “significantly promotes the maintenance or restoration of blood cell levels in the female experiencing temporary reductions in blood cell levels during recurring periods of vaginal discharge of blood”, required by claims 1 and 10.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623